Title: Thomas Jefferson to James L. Edwards, 5 September 1811
From: Jefferson, Thomas
To: Edwards, James L.


          
                  Sir 
                   
                     Monticello 
                     Sep. 5. 11.
               
		  Your letter of Aug. 20. has truly surprised me. in this it is said that for certain services performed by mr James Lyon and mr Samuel Morse, formerly editors of the Savanna Republican, I promised them the sum of 1000.D. this, Sir, is totally unfounded. I never promised to any printer on earth the sum of 1000.D. nor any other sum, for certain services performed, or for any services which that expression
			 would imply. I have had no accounts with printers but for their newspapers, for which I have paid always the ordinary price & no more. I have occasionally joined in moderate contributions, to
			 printers, as I have done to other descriptions of persons, distressed or persecuted, not by promise, but the actual paiment of what I contributed.
			  
		  
		  When mr Morse went to Savanna, he called on me & told me he meant to publish a paper there, for which I subscribed, and paid him the year in advance.   I continued to take it from his successors Everitt & Mclean, & Everett and Evans, and paid for it, at different epochs, up to Dec. 31. 1808. when I withdrew my subscription.  you say Mclean informed you ‘he had some expectation of getting the money, as he had recieved a letter from me on the subject.’ if
			 such a letter exists under my name, it is a forgery. I never wrote but a single letter to him; that was of the 28th of Jan. 1810. and was on the subject of the last paiment made for his newspaper, & on no other subject: and I have two reciepts of his, (the last dated Mar. 9. 1809.) of paiments for his paper, both stating to be in full of all demands, and a letter of the 17th of Apr. 1810. in reply to mine, manifestly shewing he had no demand against me of any other nature. the promise is said to have been made to Morse & Lyon. were mr Morse living, I should appeal to him with confidence, as I believe him to have been a very honest man. mr Lyon I suppose to be living, and will, I am sure acquit me of any such transaction as that alledged.the truth then
			 being that I never made the promise suggested, nor any one of a like nature to any printer or other person whatever, every principle of justice and of self respect requires that I should not
			 listen
			 to any such demand.
          
            Th:
            Jefferson
         